— In a renewed proceeding pursuant to CPLR article 78 to review a determination of the appellant Town Board of the Town of Southeast, made after a hearing, which recommended to the appellant planning board disapproval of petitioner’s application for concept approval of a special exception, the appeal is from a judgment of the Supreme Court, Putnam County, dated May 30, 1975, which annulled the determination and directed the town board to grant the application. Judgment affirmed, without costs. A town board’s rejection of *837an application for a special exception to the town’s zoning ordinance must be accompanied by findings of fact upon which the board based its conclusion. We detect no such findings here, merely conclusory statements as to the detrimental effects which would result from a grant of petitioner’s application. Such conclusory statements were amply refuted by petitioner’s presentation before the town board and no purpose would be served by remanding the matter for a further hearing (Matter of North Shore Steak House v Board of Appeals of Inc. Vil. of Thomaston, 30 NY2d 238, 245-246). Hopkins, Acting P. J., Latham, Hargett, Christ and Shapiro, JJ., concur.